Exhibit 10.6


EXECUTIVE EMPLOYMENT AGREEMENT
 
AGREEMENT made as of November 8, 2011, by and between PRESIDENTIAL REALTY
CORPORATION, a Delaware corporation (the "Corporation"), and ALEXANDER LUDWIG
("Executive").
 
WITNESSETH:


WHEREAS, the Corporation desires to employ Executive and Executive is willing to
undertake such employment on the terms and subject to the conditions hereinafter
set forth.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, the parties hereto agree as follows:
 
1. Employment; Duties. The Corporation hereby employs Executive as an executive
of the Corporation to perform duties as President and Chief Operating Officer of
the Corporation and such other duties on behalf of the Corporation and its
affiliates, commensurate with his office, as the Chairman or the Board of
Directors of the Corporation may from time to time determine.
 
2. Acceptance and Loyalty. Executive hereby accepts such employment and agrees
that throughout the period of his employment hereunder, and subject to the last
sentence of this Section 2, he will devote his knowledge and skills, faithfully,
diligently and to the best of his ability, in furtherance of the business of the
Corporation and will perform the duties assigned to him pursuant to Section 1
hereof. Executive shall perform all duties and responsibilities in a
professional manner consistent with the skill, competence and efficiency
expected of an executive employee performing the duties assigned to Executive
and subject to the direction and control of the Chairman and the Board of
Directors of the Corporation. Executive will do such traveling as may be
reasonably required of him in the performance of his obligations hereunder.
Executive shall at all times be subject to, observe and carry out such rules,
regulations, policies, directions and restrictions as the Corporation shall from
time to time establish. During his employment hereunder, Executive shall spend
such time and attention as necessary to perform his duties hereunder. During
Executive's employment hereunder, Executive shall not be entitled to additional
compensation for serving in any office, including as a director, of the
Corporation or any of its subsidiaries or affiliates to which he may be elected.
Notwithstanding the foregoing, during the Term and at any time thereafter,
Executive shall be permitted to provide services to, receive compensation for
such services from and participate in any investment of or with Signature
Community Group, LLC and any of its affiliates provided such services do not
interfere with his obligations to the Company and he discloses to the Board of
Directors any such services and compensation received or to be received by him
for such services.
 
3. Term. The term of Executive's employment hereunder shall commence on the date
hereof and terminate on the eighteen month anniversary thereof (the "Term").
 
 
1

--------------------------------------------------------------------------------

 
 
4. Compensation and Benefits.
 
4.1 Base Salary. The Corporation shall pay to Executive as compensation for his
services and agreements hereunder an initial base salary at the rate of $
200,000 per annum, for the first twelve (12) months of the Term and at the rate
of $225,000 per annum for the last six (6) months of the Term, or such greater
amount as the Board of Directors of the Corporation shall from time to time
determine. Base salary shall be payable in equal installments in accordance with
the Corporation's normal payroll policy, subject to payroll taxes and
withholding requirements.
 
4.2 Stock Options. The Corporation shall grant to Executive an option (the
“Option”) to purchase 370,000 shares of Class B Common Stock, par value $0.10 of
the Corporation as further described in the Stock Option Agreement in the form
of Exhibit A annexed hereto. The grant of the Option is pursuant to the approval
of the Corporation’s Compensation Committee.
 
4.3 Annual Bonus. Commencing with the fiscal year of the Corporation beginning
January 1, 2012, and for each fiscal year thereafter during the Term, Executive
shall have the opportunity to earn a bonus ("Annual Bonus") in such amount as
the Corporation’s Compensation Committee shall determine in its absolute
discretion, such bonus not to exceed $200,000.
 
4.4 Long Term Incentive Program. Commencing with the fiscal year of the
Corporation beginning January 1, 2013, and for each fiscal year thereafter
during the Term, Executive shall have the opportunity to participate in a
long-term performance based incentive program that may be established by the
Compensation Committee. The determination as to the amounts of long-term
incentive compensation available to Executive under this program and the
performance criteria shall be reviewed periodically by the Compensation
Committee with a view to adjusting the amounts and criteria in accordance with
such factors as the Compensation Committee may deem appropriate, including the
competitive marketplace for comparable executives.
 
4.5 Other Benefits. Executive shall be entitled to participate, to the extent he
is eligible under the terms and conditions thereof, in any bonus, pension,
retirement, disability, hospitalization, insurance, medical service, or other
employee benefit plan which is generally available to executive employees of the
Corporation and which may be in effect from time to time during the period of
his employment hereunder. The Corporation shall be under no obligation to
institute or continue the existence of any such employee benefit plan.
 
5. Business Expenses. The Corporation shall reimburse Executive for all
authorized expenses reasonably incurred by him in accordance with the
Corporation's "Travel and Entertainment Policy and Procedure," and any
amendments thereof and any other business expenses reasonably incurred by
Executive in his service to the Corporation in accordance with policies that the
Corporation may adopt from time to time.
 
6. Vacation. Executive shall be entitled to four weeks paid vacation during the
first twelve (12) months of the Term and to two weeks paid vacation during the
last six months of the Term. Any such vacations are to be taken at times
mutually agreeable to Executive and the Chairman of the Corporation.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Key-Man Life Insurance. The Corporation may purchase and maintain life
insurance covering the life of Executive ("Key-man Insurance") in an amount
determined by the Corporation. The Corporation shall be the sole owner and
beneficiary of the Key-man Insurance and may apply to the payment of premiums
thereunder any dividends declared and paid thereon. Executive shall submit
himself to such physical examinations as the Chairman of the Corporation may
deem necessary or desirable in connection with the purchase and maintenance of
the Key-man Insurance.
 
8. Indemnification. Concurrently herewith, Executive and the Corporation are
entering into an indemnification agreement in the form of Exhibit B annexed
hereto.
 
9. Confidentiality Agreement.
 
9.1 As used herein, the term "Confidential Information" shall mean any and all
information of the Corporation and of its affiliates (for purposes of this
paragraph, the Corporation's affiliates shall be deemed included within the
meaning of "Corporation"), including, but not limited to, all data,
compilations, programs, devices, strategies, or methods concerning or related to
(i) the Corporation's finances, financial condition, results of operations,
employee relations, amounts of compensation paid to officers and employees and
any other data or information relating to the internal affairs of the
Corporation and its operations; (ii) the terms and conditions (including prices)
of sales and offers of sales of the Corporation's assets; (iii) the terms,
conditions and current status of the Corporation's agreements and relationship
with any customer or supplier or lender or tenant; (iv) the customer and
supplier lists and the identities and business preferences of the Corporation's
actual and prospective customers and suppliers or any employee or agent thereof
with whom the Corporation communicates; (v) the trade secrets, and operating
techniques, price data, costs, methods, systems, plans, procedures, hardware,
software, machines, inventions, designs, drawings, artwork, blueprints,
specifications, tools, skills, ideas, and strategic plans possessed, developed,
accumulated or acquired by the Corporation; (vi) any communications between the
Corporation, its officers, directors, stockholders, or employees, and any
attorney retained by the Corporation for any purpose, or any person retained or
employed by such attorney for the purpose of assisting such attorney in his or
his representation of the Corporation; (vii) any other information and knowledge
with respect to all products developed or in any stage of development by the
Corporation; (viii) the abilities and specialized training or experience of
others who as employees or consultants of the Corporation during the Term hereof
have engaged in the design or development of any such products; and (ix) any
other matter or thing, whether or not recorded on any medium, (a) by which the
Corporation derives actual or potential economic value from such matter or thing
being not generally known to other persons or entities who might obtain economic
value from its disclosure or use, or (b) which gives the Corporation an
opportunity to obtain an advantage over its competitors who do not know or use
the same.
 
 
3

--------------------------------------------------------------------------------

 
 
9.2 Executive acknowledges and agrees that the Corporation is engaged in highly
competitive businesses and has expended, or will expend, significant sums of
money and has invested, or will invest, a substantial amount of time to develop
and maintain the secrecy of the Confidential Information. The Corporation has
thus obtained, or will obtain, a valuable economic asset which has enabled, or
will enable, it to develop an extensive reputation and to establish long-term
business relationships with its suppliers and customers. If such Confidential
Information were disclosed to another person or entity or used for the benefit
of anyone other than the Corporation, the Corporation would suffer irreparable
harm, loss and damage. Accordingly, Executive acknowledges and agrees that,
unless the Confidential Information becomes publicly known through legitimate
origins not involving an act or omission by Executive:
 

 
(i) 
the Confidential Information is, and at all times hereafter shall remain, the
sole property of the Corporation;

 

 
(ii) 
Executive shall use his reasonable best efforts and diligence to guard and
protect the Confidential Information from disclosure to any competitor, customer
or supplier of the Corporation or any other person, firm, corporation or other
entity;

 

 
(iii) 
unless the Corporation gives Executive prior express written permission, during
his employment and thereafter, Executive shall not use for his own benefit, or
divulge to any competitor or customer or any other person, firm, corporation, or
other entity, any of the Confidential Information which Executive may obtain,
learn about, develop or be entrusted with as a result of Executive's employment
by the Corporation; and

 

 
(iv) 
except in the ordinary course of the Corporation's business, Executive shall not
seek or accept any Confidential Information from any former, present or future
employee of the Corporation.

 
9.3 Executive also acknowledges and agrees that all documentary and tangible
Confidential Information including, without limitation, such Confidential
Information as Executive has committed to memory, is supplied or made available
by the Corporation to Executive solely to assist his in performing his services
under this Agreement. Executive further agrees that after his employment with
the Corporation is terminated for any reason:
 

 
(i) 
Executive shall not remove from the property of the Corporation and shall
immediately return to the Corporation, all documentary or tangible Confidential
Information in his possession, custody, or control and not make or keep any
copies, notes, abstracts, summaries, tapes or other record of any type of
Confidential Information; and

 

 
(ii) 
Executive shall immediately return to the Corporation any and all other property
of the Corporation in his possession, custody or control, including, without
limitation, any and all keys, security cards, passes, credit cards and marketing
literature.

 
10. Remedies. Executive acknowledges and agrees that the business of the
Corporation is highly competitive and that violation of any of the covenants
provided for in Section 9 of this Agreement would cause immediate, immeasurable
and irreparable harm, loss and damage to the Corporation not adequately
compensable by a monetary award. Accordingly, Executive agrees, without limiting
any of the other remedies available to the Corporation, that any violation of
said covenants, or any one of them, may be enjoined or restrained by any court
of competent jurisdiction, and that any temporary restraining order or
emergency, preliminary or final injunctions may be issued by any court of
competent jurisdiction, without notice and without bond.
 
 
4

--------------------------------------------------------------------------------

 
 
11. Change of Control.
 
11.1 If at any time during the Term, (a) individuals who presently constitute
the Board of Directors of the Corporation, or who have been recommended for
election to the Board by a majority of the Board consisting of individuals who
are either presently on the Board or such recommended successors cease for any
reason to constitute at least a majority of such Board or (b) a sale of all or
substantially all of the Corporation’s assets (such events in clauses (a) and
(b) being hereafter referred to as a "Change of Control") and Executive gives
written notice to the Corporation within 30 days after such Change of Control of
his election to terminate his employment hereunder, the Corporation shall pay to
Executive within 15 days after Executive's delivery of such notice, as severance
pay and liquidated damages, in lieu of any other rights or remedies which might
otherwise be available to him under this Agreement, and without mitigation of
any kind or amount, whether or not Executive shall seek or accept other
employment, a lump sum payment equal in amount to three (3) months base salary.
 
11.2 If it shall be determined that any amount payable under Section 11.1 by the
Corporation to or for the benefit of Executive (a "Base Payment") would be
subject to the excise tax (the "Excise Tax") imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the "Code"), then Executive shall
only be entitled to receive such amounts that would not be subject to the Excise
Tax.
 
12. Termination for Cause and for Good Reason.
 
12.1 Executive’s employment and the Term may be terminated at any time by the
Board for “cause” as defined below. If Executive’s employment is terminated by
the Board for “cause”, as defined below, he shall only be entitled to payment of
his base salary and fringe benefits through the date of termination. For
purposes of this Agreement, “cause” means (a) the conviction of Executive of any
crime constituting a felony or any other crime involving moral turpitude, (b)
Executive’s repeated refusal to follow a reasonable direction of the Board of
Directors of the Corporation after written notice that such continued refusal
shall result in termination of his employment for cause and Executive is given
an opportunity to defend his refusal to the Board; or (c) Executive’s failure to
fulfill his employment duties hereunder after written notice that such continued
failure shall result in termination of his employment for cause and Executive is
given an opportunity to defend his actions to the Board.
 
12.2 Executive’s employment and the Term may be terminated at any time by
Executive for “good reason” as defined below, upon at least thirty (30) days
prior written notice given by Executive to the Corporation. If Executive’s
employment is terminated by Executive for “good reason”, as defined below, he
shall be entitled to payment of his base salary and fringe benefits through the
end of the Term. For purposes of this Agreement, “good reason” means (i) the
assignment to Executive by the Corporation of any duties inconsistent in any
material respect with his position (including offices, titles and reporting
requirement), authority, duties or responsibilities or any other action which
results in a significant and material diminution in such position, authority,
duties or responsibilities (ii) any failure by the Corporation to pay Executive
the compensation set forth in this Agreement; (iii) a reduction in Executive's
base salary as in effect immediately prior to such reduction or any material
reduction in any other material benefit provided Executive hereunder; (iv)
requiring Executive to relocate outside the New York metropolitan area; or (v)
failure by the Corporation to maintain directors and officers liability
insurance providing for coverage of equal to or greater than the coverage
provided as of the date hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
13. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to Executive's employment with the Corporation and
no amendment or modification hereof shall be valid or binding unless made in
writing and signed by the party against whom enforcement thereof is sought.
 
14. Notices. Any notice required, permitted or desired to be given pursuant to
any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
telephone facsimile or sent by certified mail, return receipt requested, or sent
by responsible overnight delivery service, postage and fees prepaid, to the
parties hereto at their respective addresses set forth below. Either of the
parties hereto may at any time and from time to time change the address to which
notice shall be sent hereunder by notice to the other party given under this
Section 14. The date of the giving of any notice sent by mail shall be three
business days following the date of the posting of the mail, if delivered in
person, the date delivered in person, if sent by overnight delivery service, the
next business day following delivery to an overnight delivery service or if sent
by telephone facsimile, the date sent by telephone facsimile.
 
If to Corporation:
180 South Broadway
White Plains, New York 10605
Email: jjoseph@presrealty.com
Fax: 914-948-1327
 
If to Executive::
c/o Signature Community Investment Group LLC
9 West 40th Street
New York, New York 10016
Email: aludwig@scig.co
   
With a copy to Pamela E. Flaherty
Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
 
Email: pflaherty@blankrome.com

 
 
6

--------------------------------------------------------------------------------

 
 
15. No Assignment. Neither this Agreement nor the right to receive any payments
hereunder may be assigned by Executive. This Agreement shall be binding upon
Executive, his heirs, executors and administrators and upon the Corporation, its
successors and assigns.
 
16. No Waiver. No course of dealing or any delay on the part of the Corporation
in exercising any rights hereunder shall operate as a waiver of any such rights.
No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.
 
17. Governing Law. This Agreement shall be governed, interpreted and construed
in accordance with the substantive laws of the State of New York applicable to
agreements entered into and to be performed entirely therein.
 
18. Severability. If any clause, paragraph, section or part of this Agreement
shall be held or declared to be void, invalid or illegal, for any reason, by any
arbitrator or court of competent jurisdiction, such provision shall be
ineffective but shall not in any way invalidate or affect any other clause,
paragraph, section or part of this Agreement. The parties intend that all
clauses, paragraphs, sections or parts of this Agreement shall be enforceable to
the fullest extent permitted by law.
 
19. Affiliate. As used in this Agreement, "affiliate" means any person or entity
controlled by or under common control with the Corporation.
 
20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which counterparts, when taken together, shall constitute but one and
the same agreement.
 
21. Attorney’s Fees. The Corporation will reimburse Executive for
Executive’s actual documented out-of-pocket expenses reasonably incurred in
connection with the drafting, negotiation and execution of this Agreement,
including the fees of Executive’s attorney; provided, however, that the
Corporation will not be required to pay more than $2,500 pursuant to this
Section.
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.
 

 
PRESIDENTIAL REALTY CORPORATION
         
 
By: 
/s/ Jeffery F. Joseph       Name: Jeffery F. Joseph       Title: President      
       
/s/ Alexander Ludwig
      Alexander Ludwig   

 
 
8

--------------------------------------------------------------------------------

 
